[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT ENTRY.
{¶ 1} This appeal is considered on the accelerated calendar under App.R. 11.1(E) and Loc.R. 12, and this Judgment Entry shall not be considered an Opinion of the Court pursuant to S.Ct.R.Rep.Op. 3(A).
{¶ 2} This is the latest skirmish in a long-standing legal battle between appellant Charlotte E. Stephenson and appellee Karl Kleve. Stephenson appeals the trial court's adoption of a magistrate's decision that had concluded that a motion filed by Kleve was moot. Specifically, in her sole assignment of error she contests what she regards as the factual basis of that conclusion that a $39,404.78 lump-sum judgment against Kleve had been satisfied. She asks this court to remand the case with instructions to the trial court to modify its entry to show only partial satisfaction of the judgment.
{¶ 3} But we do not know what issue the magistrate's decision (and trial court's adoption of that decision) resolved, in part because the magistrate recast Kleve's motion. Because of the significant imprecisions in the magistrate's decision and the trial court's adoption of it, we must reverse the trial court's decision and remand this case for clarification of what specifically was resolved by the magistrate and adopted by the trial court.
{¶ 4} Therefore, the judgment of the trial court is reversed, and this cause is remanded for clarification of the record.
{¶ 5} Further, a certified copy of this Judgment Entry shall constitute the mandate, which shall be sent to the trial court under App.R. 27. Costs shall be taxed under App.R. 24.
Doan, P.J., Painter and Winkler, JJ.